75208: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








19-38084: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 75208


Short Caption:ANDERSEN (CHRISTOPHER) VS. DIST. CT. (CITY OF LAS VEGAS)Court:Supreme Court


Related Case(s):73656, 74712


Lower Court Case(s):Clark Co. - Eighth Judicial District - C319933Classification:Original Proceeding - Criminal - Habeas Corpus


Disqualifications:Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:01/22/2019 at 3:00 PMOral Argument Location:Las Vegas


Submission Date:01/22/2019How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


PetitionerChristopher AndersenDavid Dungan KheelMichael D. Pariente
							(The Pariente Law Firm, P.C.)
						John Glenn Watkins
							(Law Offices of John G. Watkins)
						


Real Party in InterestCity of Las VegasAaron D. Ford
							(Attorney General/Carson City)
						Carlene M. Helbert
							(Las Vegas City Attorney/Criminal Division)
						Bradford R. Jerbic
							(Las Vegas City Attorney)
						Stephen P. Rini
							(Las Vegas City Attorney)
						


RespondentRob Bare


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





Docket Entries


DateTypeDescriptionPending?Document


02/28/2018Filing FeePetition Filing fee waived.  Criminal.


02/28/2018Petition/WritFiled Petition for Writ.  Second Amended Petition for Writ of Habeas Corpus or Alternatively Petition for Writ of Mandamus.18-08076




02/28/2018AppendixFiled Appendix to Petition for Writ.18-08077




03/15/2018Order/ProceduralFiled Order Directing Answering. Petitioner shall have 5 days from the date of this order within which to serve the petition and appendix on the district court judge and to file proof of such service with this court. Answer to Petition for Writ due: 30 days. Petitioner shall have 11 days from service of the answer within which to file and serve any reply.18-10382




03/20/2018Notice/IncomingFiled Proof of Service (Second Amended Petition for Writ of Habeas Corpus or Alternatively Petition for Writ of Mandamus).18-10953




04/10/2018Petition/WritFiled Real Party in Interest's Answer Opposing Issuance of Requested Writ (Answer to Petition for Writ).18-13746




04/23/2018Petition/WritFiled Petitioner's Reply to Real Party in Interest's Answer to Petition for Writ.18-15385




07/25/2018Order/Clerk'sFiled Order Re: Scheduling of Oral Argument. This court has determined that oral argument may be of assistance in resolving this matter. Accordingly, this matter will be scheduled for oral argument.18-28498




12/04/2018Order/ProceduralFiled Order Re: Scheduling Oral Argument. The 2019 Sothern Nevada will hold oral argument in this matter on January 22, 2019, at 3:00 p.m., in Las Vegas. The argument shall be limited to 30 minutes. (SC).18-907033




01/09/2019Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)19-01369




01/16/2019Notice/IncomingFiled Notice of Appearance of Counsel (John G. Watkins assisting Michael Pariente for Petitioner). (SC)19-02632




01/17/2019Notice/IncomingFiled Notice of Appearance of Counsel (David Kheel as counsel for Appellant). (SC)19-02862




01/22/2019Case Status UpdateOral argument held this day. Case submitted for decision. Before the Southern Nevada Panel JH/LS/AS (SC).


09/12/2019Opinion/DispositionalFiled Authored Opinion.  "Petition granted."  Before the Court En Banc.  Author:  Stiglich, J.  Majority:  Gibbons/Pickering/Hardesty/Parraguirre/Stiglich/Cadish/Silver.  135 Nev. Adv. Opn. No. 42.  (SC)19-38084




09/12/2019WritFiled Writ with letter. Original and one copy of writ and copy of opinion mailed to Attorney Michael D. Pariente for service upon Judge Rob Bare. (SC)19-38205




09/23/2019WritFiled Returned Writ. Original Writ returned. Served on Judge Rob Bare on 09/18/19.  (SC)19-39549




10/07/2019RemittiturIssued Notice in Lieu of Remittitur.  (SC)19-41343




10/07/2019Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed.  (SC)



Combined Case View